ORDER
PER CURIAM.
Thomas Johnson (Defendant) appeals from the judgment following a jury verdict finding him guilty of stealing credit cards, § 570.030, RSMo 1994. The trial court sentenced him to ten years’ imprisonment as a prior and persistent offender. § 558.016, RSMo 1994. Defendant alleges the trial court erred in failing to grant his motion for judgment of acquittal and in entering judgment and sentence against him.1 We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).

. As Defendant's brief raises no issues pertaining to the judgment denying his Rule 29.15 motion, his appeal from this judgment is deemed abandoned. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App.E.D.1991).